UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1569


In Re:   JOSEPH L. RAINEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (1:11-cv-00699)


Submitted:   September 18, 2012             Decided:   October 5, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph L. Rainey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph L. Rainey petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his petition under 28 U.S.C.A. § 2241 (West 2006 & Supp. 2012).

He seeks an order from this court directing the district court

to act.   Our review of the district court’s docket sheet reveals

that   there   has   been   no    undue       delay    in    the   district     court.

Accordingly,    although     we    grant       leave        to   proceed   in   forma

pauperis, we deny the mandamus petition.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                          2